Name: Commission Regulation (EC) No 1849/2001 of 20 September 2001 establishing the estimated production of unginned cotton for the 2001/02 marketing year and the resulting provisional reduction in the guide price
 Type: Regulation
 Subject Matter: Europe;  production;  plant product;  prices
 Date Published: nan

 Avis juridique important|32001R1849Commission Regulation (EC) No 1849/2001 of 20 September 2001 establishing the estimated production of unginned cotton for the 2001/02 marketing year and the resulting provisional reduction in the guide price Official Journal L 253 , 21/09/2001 P. 0011 - 0011Commission Regulation (EC) No 1849/2001of 20 September 2001establishing the estimated production of unginned cotton for the 2001/02 marketing year and the resulting provisional reduction in the guide priceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular Article 19(2) thereof,Whereas:(1) Article 16(1) of Commission Regulation (EC) No 1591/2001(3) lays down that the estimated production of unginned cotton referred to in the first subparagraph of Article 14(3) of Regulation (EC) No 1051/2001 and the provisional reduction in the resulting guide price must be established before 10 September of the marketing year concerned.(2) Article 19(2) of Regulation (EC) No 1051/2001 lays down that account of crop forecasts must be taken when establishing the estimated production. Based on the available data for the 2001/02 marketing year, that production should be fixed as indicated.(3) The reduction in the guide price is calculated in accordance with Article 7 of Regulation (EC) No 1051/2001, replacing, however, actual production with estimated production plus 15 %. This reduction should accordingly be fixed at the levels indicated.(4) The measures provided for in this Regulation are in accordance with the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. For the 2001/02 marketing year, estimated production of unginned cotton is fixed at:- 1095840 tonnes for Greece,- 314058 tonnes for Spain,- 756 tonnes for Portugal.2. For the 2001/02, the provisional reduction in the guide price is fixed at:- EUR 44,221/100 kg for Greece,- EUR 23,918/100 kg for Spain,- EUR 0/100 kg for Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 210, 3.8.2001, p. 10.